On September 12, 2005, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison, with two (2) years suspended, for the offense of Criminal Possession of Dangerous Drugs, a felony; and Count II: A commitment to the Missoula County Detention Facility for a term of six (6) months, all suspended, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor. Count II shall run concurrently with Count I.
On November 1,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 1st day of November, 2007.
DATED this 15th day of November, 2007.
Rule 17 ofthe Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the clear understanding that this sentence shall run concurrently with Powell County District Court Cause Number DC-04-15 to reflect Judge McLean’s intent at sentencing and the recommendation within the plea agreement.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.